DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the Notice of allowability of 04/27/2022 an inadvertent oversight regarding claim language in line 3 of claim 3 was noted. Solely to correct this issue, this corrected Notice of allowability is submitted.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Avery N. Goldstein on 04/18/2022, 04/20/2022 and 08/11/2022.

The application has been amended as follows: 
In the claims:

In claim 3, line 2, after: “one of”, please replace: “SEQ ID NO 9-14” with:
	-- SEQ ID NOs: 9-14 --.
In claim 3, line 3, after: “ at least 80%”, delete: “, preferably of at least 90%,”.

In claim 3, line 3, after: “one of”, please replace: “SEQ ID NO 9-14” with:
	-- SEQ ID NOs: 9-14 --.

In claim 4, line 2, after: “according to”, please replace: “SEQ ID NO 9” with:
	-- SEQ ID NO: 9 --.

In claim 4, line 3, after: “at least 80%” to”, please replace: “SEQ ID NO 9” with:
	-- SEQ ID NO: 9 --.

In claim 18, line 3, after: “one of”, please replace: “SEQ ID NO 9-14” with:
	-- SEQ ID NOs: 9-14 --.

In claim 18, line 4, after: “one of”, please replace: “SEQ ID NO 9-14” with:
	-- SEQ ID NOs: 9-14 --.

The allowed claims are: 1-9 and 14-19.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant
agreed to cancelation of claim 10 and successfully argued against the rejection of claims under 35 USC §102 and §103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647